                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC                   :       CIVIL ACTION
                                   :
              v.                   :
                                   :
NEPTUNE INVESTORS, LLC, et al.     :       NO. 20-452

                             MEMORANDUM

Bartle, J.                                          June 30, 2021

         Warren Hill has sued defendants Neptune Investors LLC,

AHG Group LLC, AHG Group Holdings LLC, HFP Investors LLC,

Gorovitz Family Limited Partnership, Gene Harris, and CHGO Real

Estate Consulting Group LLC (“defendants”) in this diversity

action under the Pennsylvania Uniform Voidable Transactions Act,

12 Pa. C.S. §§ 5101 et seq. (“PUVTA”), and for unjust

enrichment.   Warren Hill seeks to recover assets from defendants

that it claims SFR Equities LLC (“SFR”) fraudulently transferred

to defendants to avoid paying the judgment in an underlying case

between Warren Hill and SFR.     See Warren Hill, LLC v. SFR

Equities, LLC, Civil Action No. 18-1228.

         On December 15, 2020 the court, after a hearing,

granted a preliminary injunction in this action in favor of

Warren Hill and enjoined defendants from “selling, transferring,

encumbering, dispersing, secreting away, or otherwise alienating

assets with the value of $8,523,630 without approval of this
Court.”   See Doc. #98.1   Before the court is the motion of

defendants for partial relief from this preliminary injunction

based on changed circumstances.

           In granting the preliminary injunction, this court

found that Warren Hill had a reasonable probability of success

on the merits and that Warren Hill would be irreparably harmed

without the entry of a preliminary injunction as defendants were

reasonably likely to dissipate their assets.     Moreover, the harm

to Warren Hill without injunctive relief would outweigh any harm

to defendants if such relief were granted.     Finally, the court’s

decision served the public interest.    See Reilly v. City of

Harrisburg, 858 F.3d 173, 176-79 (3d Cir. 2017).

           Defendants now seek to modify that injunction.

Warren Hill opposes the motion.

                                  I

           We have already extensively set forth the facts of

this case in previous opinions.    In summary, Warren Hill brought



1.   The preliminary injunction also requires that defendants
file an affidavit with the court identifying the assets set
aside and their value and regularly monitor the value of these
assets so that their value does not fall below $8,523,630. In
addition, defendants are instructed to file an affidavit with
the court the first week of April, July, October, and January
setting forth the value of the assets that have been set aside.
So far defendants have promptly filed these quarterly
affidavits. As an alternative to setting aside $8,523,630 in
assets, defendants were permitted to file a security bond in the
same amount with the court. The defendants have so far declined
to do so.
                                  2
suit in the underlying action in 2018 and alleged that SFR had

breached its contract by failing to pay Warren Hill what SFR

owed it pursuant to an agreement between the parties after

Warren Hill sold its interest in another company, Vendor

Assistance Program (“VAP”), to SFR effective January 1, 2016.

Part of the agreement was for SFR to pay Warren Hill a portion

of VAP’s income and reserve for 2016, 2017, and 2018.     VAP’s

income derives from accounts receivable it purchased through the

Vendor Payment Program (“VPP”) that the State of Illinois

(“State”) set up to ensure its vendors are promptly compensated.

Since the State cannot pay its debts on time, qualified

purchasers such as VAP pay vendors what the State owes.     The

State at a later time repays the qualified purchasers with a

substantial interest penalty.

         On July 23, 2019, this court granted summary judgment

in favor of Warren Hill on the issue of liability on the ground

that SFR had not paid its full obligation to Warren Hill under

the agreement.   On December 3, 2019, this court granted summary

judgment in favor of Warren Hill as to damages and ordered SFR

to pay $6,226,688.19 to Warren Hill and entered declaratory

judgment in favor of Warren Hill for 16.623% of all funds not

yet released to VAP for 2016, 2017, and 2018.   The Court of

Appeals affirmed.   Warren Hill, LLC v. SFR Equities, LLC,

Appeal No. 20-1026 (Feb. 16, 2021).

                                 3
         Warren Hill brings this present litigation alleging

that SFR transferred significant assets to defendants to avoid

paying what it owes Warren Hill in the underlying litigation.

Warren Hill challenges six transfers in particular, one of which

involves SFR’s transfer of its 50% interest in defendant CHGO

Real Estate Consulting Group LLC (“CHGO”).   SFR transferred this

interest in CHGO to its parent company, Neptune Investors LLC

(“Neptune”), also a defendant in this matter.

                                II

         Defendants now seek partial relief from the

December 15, 2020 preliminary injunction because Neptune, one of

the defendants, has decided it wants to unwind the transfer of

its interest in CHGO and return it to SFR.   Defendants aver that

this transfer was initially made to allow CHGO to pursue new

business opportunities which are no longer available because of

the COVID-19 pandemic.   Defendants assert that there have not

been any distributions from CHGO to Neptune since the transfer

was made and that SFR will be in the same position once the

transfer is unwound that it would have been had the transfer

never taken place.

         Defendants claim that this 50% interest in CHGO is

worth $4,028,585 pursuant to an affidavit filed in this matter

by defendant Gene Harris, an owner and manager of multiple

defendants and an ultimate beneficiary of SFR and Neptune.     That

                                4
value consists of loans CHGO has extended to other entities and

potential receipts from the State of Illinois through the VPP.

Thus, defendants seek to reduce by this amount the total they

must set aside pursuant to this court’s preliminary injunction.

           When modifying a preliminary injunction, a court

exercises “the same discretion it exercised in granting or

denying injunctive relief in the first place.”     Favia v. Indiana

Univ. of Pa., 7 F.3d 332, 340 (3d Cir. 1993).     “In order to

prevail on a motion to modify, the movant must establish a

change in circumstances that would make the original preliminary

injunction inequitable.”    Id.   A motion to modify is not an

opportunity for a party to relitigate the original decision to

grant injunctive relief.    Id.

           The burden is on the party seeking to modify the

injunction.   Id.   Our Court of Appeals has explained that it

historically has used the standard to modify an injunction that

the Supreme Court set forth in United States v. Swift, 286 U.S.

106 (1932), for injunctions which do not involve institutional

reform.   Id. at 340-41.2   The Supreme Court determined in Swift

that “a party seeking to modify any order or decree should make



2.   Our Court of Appeals in Favia differentiated between orders
or consent decrees directing institutional reform and those that
do not involve institutional reform. The court then applied the
standard set forth in Rufo v. Inmates of Suffolk County Jail,
502 U.S. 367 (1992), since the issues in Favia dealt with
institutional reform. Favia, 7 F.3d at 340.
                                  5
‘a clear showing of grievous wrong evoked by new and unforeseen

conditions.’”    Id. at 340 (quoting Swift, 286 U.S. at 119).

“Whether a wrong is grievous is decided on the basis of the harm

the restrained party will suffer if there is no modification.”

Id.

         Defendants have failed to show a change of

circumstances that makes the preliminary injunction inequitable.

They merely argue that Warren Hill, its antagonist, will benefit

from this modification because Neptune’s interest in CHGO will

be transferred back to SFR which will presumably allow SFR to

pay Warren Hill a portion of the underlying judgment at an

undetermined time.     In other words, defendants are arguing what

is best, not for themselves, but for their opponent.     Whether a

transaction will benefit the opposing party is not the standard

to modify a preliminary injunction.     Defendants instead must

show that they are suffering harm that is inequitable.

         Defendants’ only other argument in support of

modification is that defendants will be forced to set aside

assets well in excess of those allegedly fraudulently

transferred by SFR to defendants if the transfer of Neptune’s

interest in CHGO back to SFR is allowed.     The potential future

transfer of the 50% CHGO interest back to SFR is not a change of

circumstances that warrants modifying the preliminary

injunction.     Defendants have not provided any evidence or made

                                   6
any arguments to show that refraining from alienating $8,523,630

in assets without prior approval of this court will harm their

business in any way so as to make the current injunction

inequitable.

         Pursuant to the Swift standard, defendants have not

shown a grievous wrong done to them by the preliminary

injunction as a result of new and unforeseen circumstances.     As

previously stated, defendants have not offered any evidence that

they are harmed by the continuing preliminary injunction.

Furthermore, the transfer of Neptune’s interest in CHGO is not

an unforeseen occurrence.    The economic slowdown due to COVID-19

was already quite severe when the parties made arguments before

this court before the initial preliminary injunction was entered

on December 15, 2020.     Accordingly, this court will deny without

prejudice the motion of defendants for partial relief from the

preliminary injunction.




                                  7
